Affirmed and Opinion filed May 16, 2002








Affirmed and Opinion filed May 16, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01181-CR
____________
 
BARKER WILLIAM WALLS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris County, Texas
Trial
Court Cause No. 872,186
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a plea of guilty to the offense of
possession of a controlled substance.  On
March 22, 2001, the trial court sentenced appellant to confinement for five
years in the Institutional Division of the Texas Department of Criminal Justice
and imposed a fine of $300.  The sentence
was suspended and appellant was placed on community supervision for five years.  On August 13, 2001, the State moved to revoke
community supervision, and on October 29, 2001, the trial court revoked
community supervision and sentenced appellant to two years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 16,2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do not publish C Tex. R.
App. P. 47.3(b).